DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 18 October 2018 and 27 November 2019. 
The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claim 1, the claim limitation; “…generating, by the computing device, a plurality of first ellipses representing a first portion of the received radar data…” is unclear. It is not understood how the first portion the data is determined or what it refers to with respect to the 
	Claims 2-8 depend on Claim 1 and are subject to the same rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brundick et al. (Brundick, US PGPub 2011/0267221).
	Referring to Claim 1, Brundick teaches receiving, by a computing device (Fig. 1 #100; [0020]), radar data from a plurality of TX-RX pairs (TRPs) (Fig. 1 #120; [0020]); generating, by the computing device, a plurality of first ellipses representing a first portion of the received radar data (Fig. 3 #380; [0030]); determining, by the computing device, a blocking likelihood at a point of intersection between the plurality of first ellipses (Fig 3 and 4; [0030-0032]); generating, by the computing device, a new or additional ellipse representing a second portion or remainder of the received radar data; and updating, by the computing device based on generating the new or additional ellipse, the blocking likelihood at the point of intersection between the first plurality of ellipses (Fig. 4 [0032] best motion model).

	Referring to Claim 3, Brundick teaches determining whether the blocking likelihood at a point of intersection between the plurality of first ellipses satisfies a threshold; determining that the point of intersection between the plurality of first ellipses is a potential target location when the blocking likelihood satisfies the threshold; and P05728 of 35determining that the point of intersection between the plurality of first ellipses is not a potential target location when the blocking likelihood does not satisfy the threshold; [0032-0036].
	Referring to Claim 4, Brundick teaches generating a blocking likelihood at a point of intersection between the new or additional ellipse and one or more of the plurality of first ellipses; and storing or outputting information regarding the blocking likelihood and the point of intersection between the new or additional ellipse and one or more of the plurality of first ellipses; [0032-0036].
	Referring to Claim 5, Brundick teaches wherein the radar data includes multipath components (MPCs) and each ellipse of the first plurality of ellipses or the new or additional ellipse represents the MPCs; [0032-0036].
	Referring to Claim 7, Brundick teaches wherein receiving the radar data from the plurality of TRPs includes filtering signals using a background cancellation technique; [0032].
	Referring to Claim 8, Brundick teaches compensating for noise corruption by identifying the point of intersection based on the point being within a threshold distance between the first plurality of ellipses; [0030-0031].
	Referring to Claim 9, Brundick teaches select two of a plurality of TX-RX pairs (TRPs) in the distributed radar system; generate a plurality of first ellipses representing radar data 
	Referring to Claim 10, Brundick teaches wherein the intersection between the plurality of first ellipses represents a potential target location; [0030].
	Referring to Claim 11, Brundick teaches wherein the program instructions further cause the computing device to:  P05730 of 35determine whether the blocking likelihood at a point of intersection between the plurality of first ellipses satisfies a threshold; determine that the point of intersection between the plurality of first ellipses is a potential target location when the blocking likelihood satisfies the threshold; and determine that the point of intersection between the plurality of first ellipses is not a potential target location when the blocking likelihood does not satisfy the threshold; [0032-0036].
	Referring to Claim 12, Brundick teaches wherein the program instructions further cause the computing device to: generate a blocking likelihood at a point of intersection between the new or additional ellipse and one or more of the plurality of first ellipses; and store or output information regarding the blocking likelihood and the point of intersection between the new or additional ellipse and one or more of the plurality of first ellipses; [0032-0036].
	Referring to Claim 14, Brundick teaches wherein receiving the radar data from the plurality of TRPs includes filtering signals using a background cancellation technique; [0032].
	Referring to Claim 16, Brundick teaches program instructions to generate a plurality of first ellipses representing multipath components (MPCs) extracted from a plurality of TX-RX 
	Referring to Claim 17, Brundick teaches program instructions to determine whether the blocking likelihood at a point of intersection between the plurality of first ellipses satisfies a threshold; program instructions to determine that the point of intersection between the plurality of first ellipses is a potential target location when the blocking likelihood satisfies the threshold; program instructions to store or output information indicating that the point of intersection is a potential target location; program instructions to determine that the point of intersection between the plurality of first ellipses is not a potential target location when the blocking likelihood does not satisfy the threshold; program instructions to store or output information indicating that the point of intersection is not a potential target location; [0032-0036].
	Referring to Claim 18, Brundick teaches  program instructions to generate a blocking likelihood at a point of intersection between the new or additional ellipse and one or more of the 
	Referring to Claim 20, Brundick teaches program instructions to extract the MPCs from impulse responses at the plurality of TRPs; program instructions to estimate a probability of blockage between prospective target locations and the plurality of TRPs; and program instructions to determine that the potential target location is an actual target locations based on the estimated probability of blockage; [0032-0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundick.
	Referring to Claims 6, 13 and 19, Brundick teaches determining the blocking likelihood or updating the blocking likelihood is based on and expression, but does not explicitly disclose nor limit it the expression - log P(kt) in which kt is a blocking vector.
	Brundick teaches in [0032] computing the log-likelihood ratio for detection position association.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brundick with the likelihood log being a vector as .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundick in view of Bourdelais et al. (Bourdelais, US PGPub 2006/0238407).
	Referring to Claim 15, Brundick teaches wherein receiving the radar data from the plurality of TRPs, but does not explicitly disclose nor limit it includes receiving orthogonal signals from the TRPs.
	However, Bourdelais teaches wherein receiving the radar data from the plurality of TRPs includes receiving orthogonal signals from the TRPs; [0034].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brundick with the orthogonal signals as taught by Bourdelais so as to distinguish the signals from one another.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2020/0110165 is considered to be representative of the art and relevant to the above application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/WHITNEY MOORE/Primary Examiner, Art Unit 3646